OPINION — AG — ** NEPOTISM LAWS — FIRE DEPARTMENT ** IT WAS NOT A VIOLATION OF THE NEPOTISM LAWS OF OKLAHOMA, 21 O.S. 481 [21-481], FOR MEMBERS OF A CITY COUNCIL (MUNICIPALITY) OR BOARD OF TRUSTEES TO VOTE TO APPROVE THE SALARY CLAIM OF A MEMBER OF THE FIRE DEPARTMENT OF SAID CITY OR TOWN WHO WAS RELATED BY THIRD DEGREE CONSANGUINITY TO A MEMBER OF SAID COUNCIL OR BOARD, THAT IS, IF SAID MEMBER HAD BEEN APPOINTED OR EMPLOYEED WHEN NO MEMBER OF SAID COUNCIL OR BOARD WAS SO RELATED TO HIM. FOR A PERSON TO HAVE BEEN A MEMBER OF SAID FIRE DEPARTMENT FOR 12 YEARS WOULD INDICATE THAT HE HAD BEEN LAWFULLY APPOINTED, AND, IF SO, HE COULD NOT BE LAWFULLY SEPARATED FROM SAID FIRE DEPARTMENT BY REASON OF THE NEPOTISM STATUTES. (SALARY, PENSION, RETIREMENT) CITE: 11 O.S. 345 [11-345], 21 O.S. 483 [21-483], OPINION NO. APRIL 15, 1053 — REDMAN (FRED HANSEN)